Bell, Chief Judge.
In this suit on a note, the defendant pleaded no consideration. The trial judge found for defendant. The plaintiff contracted with defendant to assist in finding employment for a stipulated fee if successful. Plaintiff obtained employment with Sears & Roebuck. Although the evidence shows that defendant referred plaintiff for a job interview to a particular individual within the Sears organization, defendant testified that his employment did not result from this interview but that he obtained his employment through his own independent efforts. The note was executed by defendant several days after he went to work for Sears. He also signed a statement acknowledging that plaintiff had obtained the position for him and an agreement to pay the fee which was the amount of the note. Defendant testified that he executed the note and the statement due to a threat made by plaintiff to obtain his discharge if he did not sign. This was offered as an explanation. No defense as to duress was pleaded. There is no evidence that the note constituted an accord and satisfaction under Code § 20-1201. The whole issue here is whether the evidence *190authorized the judgment for defendant based on the defense of no consideration. We conclude that it does.
Argued November 6, 1972
— Decided January 24, 1973
— Rehearing denied February 15, 1973.
Marvin P. Nodvin, Ira S. Zuckerman, for appellant.

Judgment affirmed.


Evans and Stolz, JJ., concur.